Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
 
Claim Status
 Claims 1-20 are pending. 

Response to Applicant Remarks
  With regard to rejections under 35 USC 112(a) and (b), claim amendments have overcome prior rejections.
With regard to prior art rejections, Applicant’s remarks have been considered but are deemed moot in view of new grounds of rejection necessitated by claim amendments.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claims 1-20, independent claims 1, 8, 14 have been amended to recite, “…determining that a subset of the plurality of code segments corresponds to a subset of states of the second finite state machine, wherein the subset of the plurality of code segments is reused to implement the second electronic payment process…”
However, Applicant’s specification does not specifically disclose this limitation.  Applicant’s PGPub, in [35], discloses, “…abstracting the payment process as a finite state machine also helps simplify the programming work of a technical staff. The technical staff abstracts each functional operation included in the payment process into a state, and only needs to configure the condition for transition 
 This discloses that technical staff only need to configures conditions for state transitions, that is, configure the state transition table, because code segments for operations have been programmed and/or compiled ahead of time.  There is no specific disclosure of determining a plurality of code segments of a first finite state machine correspond to a subset of states of a second finite state machine.  The claims are therefore rejected for comprising new matter.  Dependent claims 2-7, 9-13 and 15-20 inherit the same deficiency and are rejected for the same reason.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1-20, independent claims 1, 8, 14 have been amended to recite, “…compiling each of the plurality of programming language-based description into a distinct computer-executable code segment of a plurality of code segments, wherein the plurality of code segments correspond to a plurality of states of a first finite state machine; determining that a subset of the plurality of code segments corresponds to a subset of states of the second finite state machine, wherein the subset of the plurality of code segments is reused to implement the second electronic payment process…”
However, the determining step is unclear.  As disclosed in Applicant’s PGPub [35], (discussed above in rejection under 35 USC 112(a)), technical staff configure state transition tables, and code segments of functional operations are programmed and/or compiled ahead of time, where ‘time’ is interpreted as ‘runtime’ of the process.  This indicates that, at runtime, the device runs the functional operation code segments corresponding to state transitions.  Code segments could be reused if state transition tables call for the same operations a plurality of times, whether by the same FSM or a different FSM.  However, any ‘determining’ in such a reuse would only be determining which code segment to use, not whether code segments corresponding to a plurality of states of a first FSM also correspond to a subset of states of a second FSM.
The claims are therefore unclear. 
For purposes of examination, the limitation is interpreted as, “…compiling each of the plurality of programming language-based description into a distinct computer-executable code segment of a plurality of code segments, wherein the plurality of code segments correspond to a plurality of states of a first finite state machine; 
Dependent claims 2-7, 9-13 and 15-20 inherit the same deficiency and are rejected for the same reason.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (WO 2018/078584 A1, attached as PDF File), in view of Nedbal, (US Publication 2011/0093694), in further view of Szpak (2017/0351492).

 With regard to claims 1, 8, 14, Wright discloses method for efficient programming and configuring a plurality of electronic payment processes including a first electronic payment process and a second electronic payment process, wherein the first electronic payment process includes a first logic flow of steps each corresponding to a functional operation and wherein the second electronic payment process includes a second logic flow of steps, each corresponding to a functional operation (Example 1, pages 24-27, Including Tables 2-6; See also compiling and executing, page 32, line 25-page 35 line 14, including tables 12-15, where the first payment process is interpreted to correspond to the contractual payment agreement fulfilment process, the ‘operations’ are interpreted to comprise ‘actions’, as in Table 14, the states are defined as in Table 12; see also Figure 11 and Example 2, comprising a ‘recurring’ payment workflow process as described by associated FSM and transition table, where this second example is interpreted as a second payment process.  For ‘plurality’, see also Figure 3, ‘zero-coupon’ bond example workflow, and European Call contract payment workflow process, pages 32-35),
 the method comprising: receiving a plurality of programming language-based descriptions each describing a distinct functional operation of a plurality of functional operations usable to implement the electronic payment process (page 5, lines 7-15 and recurrent state example 2, pages 27-31, particularly page 30, box showing pseudo code);
 compiling each of the plurality of programming language-based description into a distinct computer-executable code segment of a plurality of code segments, wherein the plurality of code segments correspond to a plurality of states of a first finite state machine (page 5, lines 7-15 and page 29 line 26- page 30 line 7 and Figure 4; page 36 lines 6-10, “…The main file for the technical specification of the system is the (Python) main script. This file contains, or inserts upon execution, a hard-coded version of the abstract state transition table (possible states, inputs and actions) and hard-coded functions specifying the DFA inputs and actions to be considered (e.g. how to check the stock price, clock, etc.)…”, where the hard-coded functions are interpreted as comprising code segments; see also pages 5-7 which discuss the ‘portions of code’; ‘compiling’ disclosed page 31 lines 5-10, page 36 line 20- page 37 line 16);
determining that a subset of the plurality of code segments corresponds to a subset of states of a second finite state machine, wherein the subset of the plurality of code segments is…to…implement the second electronic payment process (Example 1, pages 24-27, and example 2, where subset of state actions of coupon bond example 1 are the same as subset of state actions of recurrent coupon bond example 2; see, for example, the contract actions of Table 14, corresponding to a ‘second’ state machine, the recurrent coupon bond example, which discloses actions including action a3, ‘notify layers of payment refusal’.  Table 4, corresponding to actions associated with ‘first’ state machine of coupon bond of example 1, similarly discloses as action a1, send notification of default to lawyers.  With regard to the state machines themselves, Wright also discloses, in example 1’s state Table 2, states C1, c2, c3, corresponding to ‘payment due, waiting for payment’, as well as example 2, recurrent coupon bond’s states of state Table 7, state P corresponding to waiting for payment, and where the ‘determining’ is interpreted, as discussed above, as comprising determining which code segment to use for a given functional operation as dictated by a specified state transition table);
at least one code segment other than the plurality of code segments to implement the second electronic payment process, wherein the at least one code segment corresponds to another subset of the states of the second finite state machine (Wright discloses disparate actions/states, where Tables 4 and 14 disclose actions a1 and a3, respectively, as corresponding actions, but actions a0, a1, a2 of Table 14 correspond to another subset of the states.  Similarly, while the coupon bond state machine comprises states c1, c2, c3 of table 2 which correspond to the recurrent coupon bond state machine state P of table7, as discussed above, other states of state machine table 4 do not exactly correspond to state R of table 7, comprising ‘dynamics or 
determining a plurality of transition relationships between states of the plurality of states of the first finite state machine based, at least in part, on the first logic flow of steps of the first electronic payment process (See example 1 state transition table, Table 5; see also Recurrent state transition table, Table 8; see also European call option contract transition table, Table 15, for example first row, state s0, second row, state s1 which, after input i4 results in actions a1 and a3; discussion page 34 line 20-page 35 line 4; see also Figure 13, transition from s1 as actions a1, a3 performed.);
 generating a first state transition table based, at least in part, on the plurality of states of the first finite state machine and the transition relationship between the states (See Example 1, pages 24- 27, and especially page 25 Table 5, state transition table; see also recurrent state transition table, Table 8), generating a second state transition table based, at least in part, on the states of the second finite state machine and the second logic flow 
storing the first state transition table in…a computer-based electronic payment system, the computer-based electronic system implementing the first finite state machine  (page 9, lines 14-15, “…The method may comprise the step of determining a state transition table … and storing the state transition table in a computer-based storage resource.”; page 3 lines 25-29, “…The present invention may provide a technological innovation which facilitates the automated performance of a process via the implementation or practical incarnation of a Finite State Machine or DFA on the infrastructure of a blockchain. The states of the machine may be defined and determined. The conditions or triggers for each state transition may be stored…”).
 Wright further discloses configuring the first finite state machine of the computer-based electronic payment system by retrieving the first state transition table … at a runtime of the computer- based electronic payment (Page 37, line 4, step 5, “…Load in memory (HT, or DHT) the state transition table.”) and configuring the second finite state machine based, at least in part, on the second state transition table (see European call option contract transition table, Table 15, and logic flow discussion of Figure 13 and page 32, line 25-page 35 line 14, including tables 12-15).
Wright discloses loading the table into memory and further discloses the payment system as discussed above, but does not specifically disclose storing the first state transition table in a cache or configuring the first finite state machine of the computer-based electronic payment system by retrieving the state transition table from the cache at a runtime of the computer-based electronic payment system.
However, Nedbal discloses storing the first state transition table in a cache of a computer-based … system, the computer-based electronic system implementing the first finite state machine ([47]); configuring the first finite state machine of the computer-based … system by retrieving the state transition table from the cache at a runtime of the computer-based … system ([47]).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the electronic payment system employing finite state machines and transition tables as disclosed by Wright with the modification of storing transition tables in cache and retrieving at runtime as disclosed by Nedbal, because the improved caching disclosed by Nedbal resulted in decreased storage requirements and increased performance at runtime (see Nedbal, [47]).

Wright discloses determining that a subset of the plurality of code segments corresponds to a subset of states of a second finite state machine, and wherein the subset of the plurality of code segments…is… to implement the second electronic payment process (Examples 1 and 2, disclosing actions for a first state machine as corresponding to actions of another state machine, as discussed above), where Wright discloses determining actions/operations to take according to FSM transition table, and where examples show same actions for different FSMs as noted.
However, Wright does not specifically disclose the subset of the plurality of code segments is reused to implement the second…process.  However, Szpak discloses determining that a subset of the plurality of code segments corresponds to a subset of states of a second finite state machine, and wherein the subset of the plurality of code segments is reused to implement the second electronic payment process ([52], “…A model component may include one or more model elements, but may include a plurality of model elements. A component may be saved in a library, and may be reused at other locations in the model or in other models…”; [39], “…The 

Wright discloses at least one code segment other than the plurality of code segments to implement the second electronic payment process corresponds to another subset of the states of the second finite state machine corresponds to another subset of the second finite state machine (Tables 4 and 14, as discussed above). However, Wright does not specifically disclose compiling at least another programming language-based description into the recited code segment.  compiling at least another programming language-based description into at least one code segment other than the plurality of code segments  ([126], “…The generated code 1332 may be textual code , such as textual source code , that may be compiled, for example by the compiler 1308, and executed on a target machine or device, which may not include a modeling environment and/or a simulation engine. The generated code 1332 may conform to one or more programming languages, such as Ada , Basic , C , C + + , C # , SystemC , FORTRAN , VHDL , Verilog , embedded MATLAB , a vendor or target specific HDL code, such as Xilinx FPGA libraries, assembly code, etc…”); [223], “…In some embodiments, a user-defined model element may be created by writing code using a text-based computer programming language. The textual code may be associated with an icon to form the model element, and the model element may be included in an executable graphical model. The textual code may be compiled into an executable. During execution of the model, the compiled textual code may be automatically loaded and executed by the simulation engine 1310. Exemplary text - based programming languages that may be used to create a user- defined model element include C , C + + , C # , MATLAB , and Fortran, among others. Examples of textually-defined model elements used in executable models include system function (S-function) blocks in the Simulink model-based design environment, and Formula nodes and MathScript nodes in the LabVIEW programming system.”). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the electronic payment system employing finite state machines and transition tables as disclosed by Wright, as modified to store transition tables in cache and retrieving at runtime as disclosed by Nedbal, with the further modification of compiling programming language based description into code segments as disclosed by Szpak because such 

With regard to the further limitations of claim 8, Wright discloses performing acts as discussed above, and memory (page 36, lines 28) and machine-executable actions (Page 7 lines 5-7), and  Nedbal further discloses device, comprising one or more processors ([74], [76], [77]) and a memory storing executable instructions executable by the one or more processors to perform acts ([73], [75], [77], [78]).
With regard to the further limitations of claim 14, Nebdal discloses non-transitory computer-readable storage medium storing contents ([78], [73], [75], [77]) that, when executed by one or more processors, cause the one or more processors to perform acts ([73]-[78]).


  With regard to claims 2, 9, 15, Wright, in view of Nebdal, in further view of Szpak, disclose the limitations of claims 1, 8 and 14 as discussed above.  Wright discloses at least two steps of the first logic flow correspond to a same functional operation (page 25, Table 5, States c1, c2 or c3 with input p (payment made) causing transition to new state (T2, T3 or P) and carrying out the action a0 (send notification of payment), where action a0 is interpreted as “a same functional operation” for the at least two steps of transitioning from states c1, c2 or c3 to new state (T2, T3
Similarly, Table 8 page 28 discloses action a2 (interpreted as ‘functional operation’), which corresponds to sending notification of completion of contract, can be associated with steps between different states based upon different inputs of payment or default). 

 With regard to claims 5, 12, 18, Wright, in view of Nebdal, in further view of Szpak, disclose the limitations of claims 1, 8 and 14 as discussed above.  Wright discloses receiving indication of conditions for transitioning between the states of the plurality of states of the first finite state machine, wherein the conditions include one or more results from executing the computer-executable code segment that corresponds to one of the plurality of states of the first finite state machine  (page 24, lines 19-25 and Table 3, list of inputs), where the inputs comprise a clock signal, a payment has been made, or a payment has not been made, and Wright further discloses execution of the automaton, “…All of these inputs can be detected and determined by a computer in an automated fashion. In the above example of table 3, it is possible for a computer to check whether a certain date/time has been reached, or whether a certain payment has/has not been made…”).

With regard to claims 6, 13, 19, Wright, in view of Nebdal, in further view of Szpak, disclose the limitations of claims 5, 12 and 18 as discussed above.  Wright discloses wherein the first state transition table is generated based further on the conditions for transitioning between the states (See Example 1 state transition table, Table 5 on page 25, indicating inputs (columns), where the inputs are interpreted as the conditions. See also state transition table, Table 8, on page 29, for the recurrent state example).

With regard to claims 7, 20, Wright, in view of Nebdal, in further view of Szpak, disclose the limitations of claims 1 and 14 as discussed above.  Wright discloses executing the electronic payment process through the finite state machine by selectively executing one or more code segments of the plurality of code segments based on the state transition table (Page 7, lines 4-7, “…The method may comprise the step of determining the state transition table for the DFA. The state transition table may be codified in software. The software may comprise instructions relating to given input signals and the state transitions and/or machine executable actions which they trigger…”; page 7 line 31 – page 8 line 3, “…The invention may provide a software-implemented DFA comprising software arranged to: use at least one input signal to execute at least one condition and, based on the outcome of the execution of the condition, perform an action in accordance with a state transition table for the DFA; wherein performance of the action is identifiable from the state…”; where ‘selectively’ is interpreted as determining the transition/action based upon input condition as outlined in the state transition table (see, for example, Table 5 of page 25 and Table 8 of page 28)). 

Claims 3, 4, 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (WO 2018/078584 A1, attached as PDF File), in view of Nedbal, (US Publication 2011/0093694), in further view of Szpak (2017/0351492), in further view of Brown (US Patent 10,915,450). 

With regard to claims 3, 10, 16, Wright, in view of Nebdal, in further view of Szpak, disclose the limitations of claims 1, 8 and 14 as discussed above.  Wright discloses the plurality of programming language-based descriptions include at least source codes based on… programming language Python (page 35 lines 25-29), and discloses further standards as possible, but does not specifically disclose two different programming languages.  However, Brown discloses the plurality of programming language-based descriptions include at least source codes based on two different programming languages (Col. 13 lines 26-35, Figure 8).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the electronic payment system employing finite state machines and transition tables as disclosed by Wright, as modified by the technique of storing transition tables in cache and retrieving at runtime as disclosed by Nedbal, as modified by the technique of reusing code segments as disclosed by Szpak, with the further modification of including source codes based on different programming languages as disclosed by Brown, because supporting multiple languages would expand implementation of the system/method (see Brown, Col. 13 lines 25-35). It is further noted that Szpak also discloses codes based on different programming languages ([126], [223]). 

With regard to claims 4, 11, 17, Wright, in view of Nebdal, in further view of Szpak, in further view of Brown, disclose the limitations of claims 3, 10 and 16 as discussed above. Wright further discloses the source codes… correspond to two different functional operations (Page 25, discussion and Table 5, for state C3 the input can result in two different actions (interpreted as “functional operation”), an action of a0 (send notification of payment) or a1 (send notification of based on two different programming languages.  However, Brown discloses source codes are based on two different programming languages (Col. 13 lines 26-35, Figure 8). It is further noted that Szpak also discloses codes based on different programming languages ([126], [223]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Gaudette (US Publication 2006/0235548)
“Stateflow® and Stateflow® Coder™ 7 User’s Guide”, hereafter “Stateflow Guide”, (dated March 2009 and downloaded from http://physics.fme.vutbr.cz/~rudolf/Download/Matlab/Literature/sf_ug.pdf, excerpts attached as PDF file)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                

/JAMES D NIGH/Senior Examiner, Art Unit 3685